Citation Nr: 1606666	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2015, the Veteran testified at a Board hearing held at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System paperless claims processing system.


FINDINGS OF FACT

1.  The Veteran has effectively lost the use of both of his lower extremities due service connected complications from Diabetes Mellitus type II, characterized as residuals of stroke and peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity.

2. The Board is granting the Veteran's claim for specially adapted housing certificate. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2015).

2.  The claim for a special home adaptation grant is denied as moot.  38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. §§ 3.350(a), 3.809a, 4.63 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the fully favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate the claim has been accomplished.

II.  Pertinent Law and Regulations

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

The Board observes that, during the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010 (see 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010)), and December 3, 2013 (see 78 Fed. Reg. 75276 (December 3, 2013)).  As the claim may be granted under the older provisions, the Board need not discuss the revised criteria.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(c). 

The term "loss of use" of a foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc...in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63. 

VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


III.  Analysis

A.  Contentions

The Veteran contends that he is in need of specially adapted housing or a special home adaptation grant.  Specifically, he asserts that it is necessary to remodel the bathroom which is too narrow for his walker, as well as the hall.  He also testified that the bathroom floor is coming up and presents a tripping hazard, and that he has trouble stepping in and out of the bathtub due to leg weakness and numbness and needs help from his wife.  Lastly, he would like to update the front steps of his house.  He attributes his immobility and these needs to his service-connected disabilities.

B.  Specially Adapted Housing

The Veteran is in receipt of a 100 percent permanent and total rating for proliferative diabetic retinopathy associated with diabetes mellitus (DM) type II rated 20 percent disabling.  Additional disabilities associated with DM II include coronary artery disease (CAD), rated 100 percent disabling; renal insufficiency, rated 60 percent disabling; right upper extremity residuals of a stroke with erectile dysfunction (ED), rated 20 percent disabling; right lower extremity residuals of stroke and peripheral neuropathy with ED, rated 20 percent disabling; paralyzed left diaphragm secondary to heart operation associated with CAD, rated 10 percent disabling; left lower extremity peripheral neuropathy with ED, rated 10 percent disabling; and hypertension associated with ED rated 0 percent disabling.  In addition, he is in receipt of special monthly compensation under 38 U.S.C. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) on account of proliferative diabetic retinopathy; special monthly compensation under 38 U.S.C. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ, and special monthly compensation under 38 U.S.C. § 1114, subsection (l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance.  

Turning to the criteria under 38 C.F.R. § 3.809(b) for the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, there is both favorable and unfavorable evidence on file.

The unfavorable evidence includes the assigned 20 rating for the Veteran's right lower extremity residuals of a stroke and peripheral neuropathy associated with DM II and ED, and the 10 percent rating assigned left lower extremity peripheral neuropathy associated with DM II with ED, as these ratings are not clearly suggestive of loss of use of any extremity.  Moreover, VA assessments in October 2008 (see addendum) and April 2011 show that the Veteran had full mobility without the use of ambulatory aids for short distances; although they note that he used a motorized scooter for longer distances such as at places like Walmart.  Also, there is an April 2011 VA outpatient record containing the Veteran's report that he and his wife go to the YMCA three times a week for water aerobics.  

Evidence favorable to the Veteran's claim include more recent evidence showing his increased reliance on mobility devices.  His wife reported in a statement dated in July 2011 that the Veteran had fallen several times in the last couple of months, and there is a September 2012 VA aid and attendance examination report that indicates that he uses a rollator to ambulate.  The examiner noted that the Veteran was able to walk without the assistance of another person for only a few hundred yards.  Also on file is an Examination for Housebound Status or Permanent Need for Aid and Attendance Form (VAF 21-2680), signed by a medical staff person in February 2012 who did not examine the Veteran, but nevertheless reported he requires aids such as canes, braces, crutches or the assistance of another person for locomotion and requires help getting into the bathtub.  As far as the Veteran's assertions, he testified in November 2015 that he can only walk 20 yards before needing a break and is unable to ambulate "any distance" without his VA-issued scooter.  He said he loses feeling in his legs and that they are prone to giving out.  He also said that they are weak.  In terms of going to the YMCA three times a week, he testified in November 2015 that he no longer does this.  Notably, he was observed at the Board hearing to be wearing a nasal cannula for oxygen.  Also, VA outpatient records in 2012 and 2013 note that the Veteran ambulates with a rollator and is monitored with an in-home messaging device.

In reviewing the pertinent evidence discussed above, consideration is given to the "preclude locomotion" loss of use standard under 38 C.F.R. § 3.809(d).  This standard is more expansive than the "loss of use" standard of 38 C.F.R. § 3.350(a)(2).  In this regard, as set out above, 38 C.F.R. § 3.350 defines loss of use as when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  In contrast, 38 C.F.R. § 3.809 defines loss of use as the requirement of braces, crutches, canes, or a wheelchair to aid in locomotion (emphasis added).

Consideration is also given to recent visual acuity findings related to the Veteran's service connected proliferative diabetes retinopathy.  A VA eye examination in February 2013 revealed visual acuity findings in the right eye of 5/200 and the left eye of 20/100.  While these findings do not meet the criteria under 38 C.F.R. § 3.809 for blindness in both eyes, having only light perception, they nonetheless warrant consideration in terms of the Veteran's mobility.  In this regard, the February 2013 examiner concluded that the Veteran has profound vision loss that affects every aspect of his life.  

It is evident from the above that the Veteran is in receipt of compensation for permanent and total service-connected disability due to complications from his service connected DM II, and there is medical evidence that indicates that it is these complications, to specifically include loss of use of both lower extremities, that precludes locomotion without the aid of crutches, canes and/or a wheelchair for most of the time.  In light of this and by resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  


C.  Special Home Adaptation Grant

Controlling laws provide that a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a). 

Here, the Board is granting the Veteran entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  See also 38 C.F.R. § 3.809(a).  Therefore, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Accordingly, the special home adaptation claim must be denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is denied as moot.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


